Citation Nr: 9902386	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
October 1951 to October 1953.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veterans claim has been obtained by the RO.

2.  The veteran participated in combat during his service in 
Korea.

3.  The veteran has a hearing loss disability for VA 
compensation purposes.

4.  It is at least as likely as not that the veterans 
hearing loss disability is a result of acoustic trauma 
received during combat.

5.  The veterans PTSD had been clinically characterized as 
severe; the veteran has been able to maintain some form of 
employment and a marriage since his separation from active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The schedular criteria for a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The veteran's claim for service connection for hearing loss 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A combat veterans assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  38 U.S.C.A. § 1154 (b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  It is still 
necessary for a veteran to provide the required nexus between 
the in service incurrence of an event and a current 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
That holding has consistently been upheld, most recently in 
Wade v. West, 11 Vet. App. 302 (1998)

The veterans service medical records include a September 
1953 separation examination report, which reflected normal 
hearing, normal ears and ear drums.  The veteran thereafter 
served in the Reserves, and in that capacity, was provided an 
enlistment examination in February 1958.  That examination 
report likewise noted normal hearing, normal ears, and normal 
ear drums.  Other service medical records do not contain 
reference to complaints related to hearing loss, but do note 
that the veteran was wounded in action in October 1952.  The 
veterans service personnel records reflect that he was 
awarded a Purple Heart as a result of his combat wounds in 
Korea.

Relevant evidence affiliated with the veterans claims file 
includes the results of an April 1996 VA audiological 
examination.  The veteran informed the examiner that he had 
noticed a decrease in his hearing acuity for many years, and 
that he could not hear low voices.  The veteran further 
related that during his active service he was exposed to 
concussion forces and acoustic trauma.  Objectively, the 
examiner found that the veterans auricle external canal, 
tympanic membranes and typanomastoids were unremarkable.  The 
veterans Maryland CNC word list test was 74 percent in the 
right ear and 72 percent in the left ear.  (The individual 
pure tone thresholds at each frequency are not contained in 
the report.)  The examiner concluded that the veteran had a 
sensorineural hearing loss, which was possibly noise 
induced or possibly secondary to aging.  He concluded 
that the veteran would benefit from a trial fitting of 
hearing amplifiers.  A May 1996 RO rating decision granted 
service connection for tinnitus as a result of the veterans 
active service.

In August 1997, the veteran was provided a hearing before an 
RO hearing officer.  His wife also had the opportunity to 
provide testimony.  The veteran also provided testimony to 
the undersigned Member of the Board sitting at the RO in July 
1998.  In large part, the testimony given at both hearings is 
substantially consistent, and an in-depth discussion of each 
hearing is not required.  The veterans central testimony on 
this issue at both hearings was that as a result of exposure 
to acoustic trauma during combat in Korea he currently had 
bilateral hearing loss.

Initially, the Board notes that while the April 1996 VA 
audiological examination report did not contain pure tone 
thresholds at each frequency, the veterans CNC word list 
scores of 74 percent and 72 percent show that the veteran 
indeed has a hearing loss disability for VA compensation 
purposes within the purview of 38 C.F.R. § 3.385.  In 
addition, the veteran provided credible testimony that he was 
exposed to acoustic trauma during service, which is certainly 
consistent with the time, place and circumstances of his 
combat experiences during the Korean Conflict.  However, the 
question remains as to whether there is a nexus between the 
veterans exposure to acoustic trauma in combat and a current 
hearing loss disability.

To this end, the examiner who performed the April 1996 
examination found that the veterans hearing loss could be 
the result of noise or the result of aging.  He did not 
clarify which was more likely, and it can reasonably be 
extrapolated from that report that each was as likely the 
other as the cause of the hearing loss.  Thus, it may be 
concluded that the evidence as to this material issue is in 
equipoise or equally balance.  Applying the benefit-of-the-
doubt rule and resolving reasonable doubt in the veterans 
favor, the Board finds that service connection for hearing 
loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1998).  

II.  Increased Evaluation

The veterans claim for an increased evaluation for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Generally, an allegation by the veteran that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.  In this 
regard, the Board notes that at the time of the July 1998 
Board hearing the veterans representative requested an 
additional VA examination to determine the level of 
disability attributable to the veterans PTSD.  However, in 
view of the two VA examinations of record, as well as VA 
treatment records that are contemporaneous with the claim, 
the Board finds that further development is not required.

As noted above, the veteran received a Purple Heart as a 
result of combat wounds received in Korea.  During this 
claim, the veteran was provided a VA examination in March 
1996 to determine whether he had PTSD as a result of his 
combat experiences.  The veteran informed the examiner that 
he was in an infantry unit with the Marine Corps, and that he 
has had nightmares of his Korean combat experiences.  The 
veteran further recounted losing 25 pounds during one battle.  
More recently, the veteran reported changing jobs two to 
three times per year over the previous 10 to 15 years.  In 
addition, the veteran reported striking one son in anger, but 
it is unclear from the report whether this incident was in 
the remote or recent past.  Objectively, the examiner stated 
that the veteran appeared to be angry at the world.  

In July 1996, the veteran sought VA treatment for his PTSD.  
A VA clinician noted that the veteran was depressed and angry 
over losses in Korea.  The veteran also reported difficulty 
with nightmares and an easy startle response.  While neither 
suicidal nor homicidal, the clinician found that the veteran 
had severe and chronic PTSD.  An increase in psychotropic 
medication was planned.  A follow-up record dated in 
September 1997 shows that the veteran stopped taking 
medication at the advice of a private physician.  The veteran 
indicated that he needed to keep busy or he would think about 
being in combat.  The veterans wife indicated that he would 
snap easily and say mean things.  The VA clinician 
summarized that the veteran had a long history of family 
violence, temper outbursts and insomnia which he managed with 
excessive work.  

In August 1997, the veteran and his wife testified before an 
RO hearing officer.  The veteran stated that all but him were 
killed in combat in Korea.  He further stated that he 
operated a Browning Automatic Rifle while in Korea.  He 
recounted calling in artillery fire to eliminate enemy 
forces, resulting in the deaths of most of the enemy 
attacking his position.  

The veteran also stated that he no longer slept well, and 
that he had nightmares and flashbacks of his combat 
experiences.  Stating that, however, the veteran said that he 
has blocked out a large part of his combat experiences in 
order to cope.  The veteran also reported the presence of 
hypervigilance:  if surprised from behind, the veteran 
reported that he would strike the person surprising him, not 
with intent, but rather as a reflex.  The veteran also 
reported avoiding crowds, and that while at one time a church 
member, he no longer attended.  The veteran also related that 
if forced to attend a social function, he stood where he can 
see the crowd, so that no one was behind him.  As to 
employment, the veteran reported working in a cemetery as a 
caretaker, cutting the grass and trimming weeds.  He stated 
that he has no true supervisors or coworkers, and that he was 
left alone.  Finally, the veterans wife testified that she 
married the veteran before he was sent to Korea and that the 
veteran was quick tempered, with little patience.  She also 
stated that the veteran did not sleep well, with tossing and 
turning in his sleep as if he were escaping a foxhole.  

In July 1998, the veteran again received a VA examination.  
The veteran related that since his release from active duty 
he had held at least 50 different jobs, and his wife related 
that he mistreated his oldest son.  That examiner stated that 
the veterans level of functioning was consistent with having 
social, occupational and family problems related to PTSD.

At a hearing before the undersigned Member of the Board 
sitting at the RO in July 1998, the veteran related that he 
was employed as a cemetery caretaker and did not have a boss.  
He further related that he had been there three years.  Prior 
to that he worked as a bus driver.  The veteran also 
testified that he lost several jobs after service due to his 
temper.  More recently, the veteran related having anxiety 
attacks, which occurred two to three times a week, and that 
he has difficulty remembering names and with directions.  In 
addition, the veteran testified that his 45-year-old sons 
wife more or less barred contact between the veteran and his 
son as a result of the veterans temper.  The veteran stated 
that he has not truly spoken to his wife for three years.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Prior to November 7, 1996, in 
assessing the severity of a psychoneurosis such as PTSD, the 
effect of the disorder on the veterans ability to interact 
on both a social and industrial level, as confirmed by the 
current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1) (1996).  The veteran is 
currently evaluated as 10 percent disabled as a result of his 
PTSD.  The prior Schedule for Rating Disabilities envisioned 
that a 10 percent evaluation for PTSD was warranted when 
there was less than the criteria for a 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Further, the prior rating criteria envisioned that a 30 
percent evaluation for PTSD was warranted when definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people was demonstrated.  
The psychoneurotic symptoms must have resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability produced definite industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As utilized 
here, the term definite has been defined as distinct, 
unambiguous, and moderately large in degree.  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large.  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994). See also Hood v. Brown, 
4 Vet. App. 301 (1993).  

Further, a 50 percent evaluation for PTSD was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  A 100 percent rating required 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed though or 
behavioral process associated with almost all daily 
activities, such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran must have been demonstrably 
unable to obtain or retain employment.  Id.

Under the revised schedular criteria effective November 7, 
1996, a 10 percent evaluation is warranted when occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication is present.  A 30 percent 
schedular evaluation for mental disorders, including PTSD, 
envisions occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411).

A 70 percent evaluation now envisions a lowered occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.  The 
revised schedular criteria incorporates DSM-IV.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  

After considering all the evidence, including the testimony 
of the veteran and his wife, the Board finds that a 50 
percent evaluation under the previous criteria best 
approximates the level of industrial impairment attributable 
to his service connected PTSD.  Although the veteran has 
apparently been able to maintain a long-standing marriage, 
albeit a difficult one more recently, he testified that he 
does not speak much with his adult son as a result of his 
temper.  Such would indicate to the Board that his ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired.  In addition, the 
evidence reflects that the veteran has changed several jobs 
during his prime years, apparently unable to maintain a long-
term position.  Such reflects, in the Boards view, 
considerable industrial impairment, as envisioned in the 
schedular criteria in effect prior to November 7, 1996.

However, the Board does not find that an evaluation in excess 
of 50 percent is warranted under either set of schedular 
criteria.  In this regard, severe impairment, as contemplated 
in the former criteria, has not been shown.  Despite 
switching jobs, the veteran appears to have been able to work 
unsupervised and provide financially for his family, 
admittedly with difficulty.  He and his wife have also been 
able to maintain a long-term marriage.  Thus, a 70 percent 
evaluation under the previous schedular criteria is not 
warranted.  It would necessarily follow that the absence of 
even greater symptomatology would preclude a 100 percent 
evaluation under the previous criteria.

Similarly, a 70 percent evaluation under the amended criteria 
is not warranted.  The veteran has not been reported to 
display suicidal ideation, obsessional rituals which 
interfere with routine activities, or speech intermittently 
illogical, obscure, or irrelevant.  While reporting anxiety 
attacks, the veteran has not been described as having alleged 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Finally, even though a long history of violent startle 
response was noted during this claim, such was not 
unprovoked; it was, rather, in response to an external 
stimulus.  Thus, under the revised criteria, a 70 percent 
evaluation is not warranted, and as noted above, in the 
absence of even greater symptomatology would preclude a 100 
percent evaluation under the revised criteria.

In reaching the above determination, the Board has also 
considered the history of the disability in question, as well 
as the current clinical manifestations and the effect that 
the veterans PTSD may have.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  However, the PTSD is not presently shown to be 
disabling to a degree to warrant an evaluation in excess of 
50 percent under any potentially applicable Diagnostic Code.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards.  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his PTSD has 
resulted in marked interference with his employment (that is, 
beyond that contemplated by the schedular criteria) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bilateral hearing loss is granted.

Subject to the laws governing monetary payments, a 50 percent 
evaluation for PTSD is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
